Name: Commission Regulation (EEC) No 3041/91 of 17 October 1991 concerning applications for STM licences for cereals submitted on 14 October 1991 for imports of common wheat into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 91 Official Journal of the European Communities No L 288/19 COMMISSION REGULATION (EEC) No 3041/91 of 17 October 1991 concerning applications for STM licences for cereals submitted on 14 October 1991 for imports of common wheat into Spain licences for imports of common wheat of bread-making quality into Spain which are equivalent to the ceiling set ; whereas measures should be taken to deal with this situa ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of bread-making quality from the Community as consti ­ tuted at 31 December 1985 ('), as last amended by Regula ­ tion (EEC) No 2956/91 (2), sets a target ceiling for the 1991 /92 marketing year of 650 000 tonnes ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (3), as last amended by Regulation (EEC) No 3296/88 (4), the Commission has been notified of applications received on 14 October 1991 for STM HAS ADOPTED THIS REGULATION : Article 1 The issue of STM licences for common wheat of bread ­ making quality falling within CN code 1001 90 99 for applications received from 15 October 1991 onwards is hereby suspended. Article 2 This Regulation shall enter into force on 18 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 16. 0 OJ No L 281 , 9. 10 . 1991 , p. 13 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 293, 27. 10. 1988, p . 7.